Citation Nr: 1637576	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-36 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right hip disability, now diagnosed as degenerative arthritis of the right hip, including as due to the service-connected disability of residuals of march fractures with pes planus of bilateral feet.

2. Entitlement to service connection for a left hip disability, now diagnosed as degenerative arthritis of the left hip, including as due to the service-connected disability of residuals of march fractures with pes planus of bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to February 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2010 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) and was subsequently denied by the Board in September 2015.

In March 2016, a Joint Motion for a Partial Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  In the same month, the Court issued an order partially vacating the Board's September 2015 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

In February 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.

The Board additionally notes that the Veteran's electronic Virtual VA file and Veterans Benefits Management System file have been reviewed in conjunction with the adjudication of the claims currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In May 2016, pursuant to the JMR and the Court's Order, the Board remanded the appeal as additional evidentiary development was required.  According to the JMR, the January 2012 VA examination was inadequate for rating purposes.  It was argued that the VA examiner did not provide an opinion which addressed the aggravation theory of entitlement regarding whether the Veteran's bilateral pes planus aggravated his bilateral hip pain.  Therefore, the Board remanded this matter for an addendum opinion addressing the aggravation theory of entitlement.

A new opinion was obtained in May 2016 where upon review of the evidence of record, the VA examiner determined that it was not at least as likely as not that the bilateral hip disorder was aggravated beyond its natural progression by his service-connected bilateral feet disabilities.  

The VA examiner explained that it was not possible to render an opinion regarding whether the service-connected bilateral feet disabilities aggravated the bilateral hip disabilities as the VA examiner who conducted the VA examination in 2012 is no longer employed by VA.  Therefore, the above negative nexus opinion was made upon review of the evidence of record.  As such the bilateral degenerative arthritis of the hips was less than likely permanently aggravated or caused by and/or worsened by the already service-connected bilateral march fractures with pes planus disabilities.   

According to an August 2016 Post-Remand Brief, the Veteran and his representative contend that although the focus has been on whether the Veteran's service-connected bilateral feet disabilities caused or aggravated his bilateral hip disabilities, it is possible that the other service-connected disabilities may have caused or aggravated his bilateral hip arthritis. 

Here, in addition to the bilateral residuals of march fractures to include pes planus, the Veteran is also service connected for bilateral hearing loss; posttraumatic stress disorder (PTSD); degenerative arthritis of the lumbar spine with intervertebral disc syndrome (IVDS); radiculopathy of the right lower extremity associated with degenerative arthritis of the lumbar spine with IVDS; basal cell carcinoma of the bilateral ears with collagen-vascular disease; residuals of a cold weather injury of the bilateral feet; and tinnitus.

The Veteran and his representative contend that it is possible his service-connected degenerative arthritis of the lumbar spine with IVDS and residuals of a cold weather injury of the bilateral feet may have caused or aggravated his bilateral hip disabilities.  In addition, it is argued that "[i]t is a relatively accepted medical principle that a psychiatric impairment renders an individual less capable of coping with chronic pain, and thus, aggravates the level of impairment."  Therefore, given the Veteran's arguments, the Board finds that an additional VA examination and opinion addressing the Veteran's theories of entitlement are warranted.  

As the Veteran is afforded a new VA examination, and given the Veteran's August 2016 contention that a new VA examination was not conducted when the 2012 VA examiner was not available, the Board finds that the VA examination upon remand should include an in-person examination and not be limited to an etiological opinion upon a review of the record.  

Finally, the Veteran stated in August 2016 that he planned to make appointments with an orthopedic doctor and that these treatment records would be submitted.  It is unclear at this point whether the Veteran had the opportunity to see his orthopedic doctor.  Therefore, the Veteran should be asked to submit any additional records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact all appropriate VA and private medical facilities, and obtain and associate with the claims file all outstanding records of treatment, to specifically include the orthopedic treatment records as identified in the August 2016 Post-Remand Brief.

The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claims and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the appellant that he can provide alternative forms of evidence.

2. Once all outstanding records, if any, are obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for bilateral hip disabilities.  All tests and studies deemed appropriate by the examiner should be performed.  The Veteran's claims file must be made available to the VA examiner, who must state in his/her report that pertinent documents therein were reviewed in conjunction with this examination. 

Thereafter, the VA examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disabilities are causally related to (proximately due to or the result of) the Veteran's service-connected disabilities, to specifically include his service-connected degenerative arthritis of the lumbar spine with IVDS, residuals of a cold weather injury of the bilateral feet, and PTSD.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disabilities were aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected disabilities, to specifically include his service-connected degenerative arthritis of the lumbar spine with IVDS, residuals of a cold weather injury of the bilateral feet, and PTSD.  If the examiner finds that the Veteran's bilateral hip disabilities were aggravated by a service-connected disability or disabilities, the examiner should quantify the degree of aggravation, if possible.

Additionally, the VA examiner should consider and comment on the Veteran's pertinent in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records.  Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions. 

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims are not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

